Case 1:19-cr-00488-RM Document 76 Filed 02/26/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Courtroom Deputy: Cathy Pearson                             Date: February 26, 2021
Court Reporter: Tammy Hoffschildt                           Interpreter: n/a
Probation: Michelle Means

CASE NO. 19-cr-00488-RM

Parties                                                     Counsel

UNITED STATES OF AMERICA,                                   Julia Martinez

          Plaintiff,

v.

1. RICHARD HOLZER,                                          Mary Butterton
                                                            David Kraut
          Defendant.


                               COURTROOM MINUTES

SENTENCING HEARING
COURT IN SESSION:          9:04 a.m.
Appearances of counsel. Present at Government’s table is Special Agent John Smith.
Defendant is present and in custody.

Preliminary remarks made by the Court.

Defendant entered his plea on October 15, 2020 to Counts 1 and 2 of the Indictment.
The Court formally accepts the Plea Agreement at this hearing.

Discussion held regarding pending motions and objections.

Court in recess: 10:41 a.m.
Court in session: 10:59 a.m.

Further discussion held regarding objections.

Court in recess: 12:03 p.m.
Court in session: 1:16 p.m.

Further discussion held regarding objections.
Case 1:19-cr-00488-RM Document 76 Filed 02/26/21 USDC Colorado Page 2 of 3




Argument given regarding sentencing.

Court in recess: 3:38 p.m.
Court in session: 3:50 p.m.

Ms. Butterton advises the Court she explained to the defendant his right to address that
Court, and that he does not wish to do so.

Statement by the Court regarding the defendant's offense level, criminal history level, and
sentencing guidelines range.

Court states its findings and conclusions.

ORDERED: Defendant’s motion (Doc. 57) is denied.

ORDERED: Government’s motion (Doc. 45) is granted.

ORDERED: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the
         Court that the defendant, RICHARD HOLZER, is hereby committed to the
         custody of the Bureau of Prisons to be imprisoned for a term of 235
         months as to each count, to be served concurrently to each other.

Court RECOMMENDS that the Bureau of Prisons place the defendant at a facility located
in the District of Colorado.

ORDERED: Upon release from imprisonment, the defendant shall be placed on
         supervised release as follows: Count 1, three (3) years; Count 2, 15
         years, concurrent to Count 1.

ORDERED: While on supervised release, the defendant shall comply with all mandatory
         conditions of supervised release as required by law, all standard conditions
         of supervised release as required by this Court, and the special conditions
         of supervised release as stated on the record.

ORDERED: Defendant shall pay $200 to Crime Victim Fund (Special Assessment), to
         be paid immediately.

ORDERED: No fine is imposed, because the defendant has no ability to pay a fine.

Defendant is advised of his right to appeal the sentence imposed by the Court.

ORDERED: Any notice of appeal must be filed within 14 days.

ORDERED: Defendant is REMANDED to the custody of the U.S. Marshal.
Case 1:19-cr-00488-RM Document 76 Filed 02/26/21 USDC Colorado Page 3 of 3




Court in recess: 4:25 p.m.
Hearing concluded.
Total time:        5:39
